SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 12, 2016 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 2Q16 results São Paulo, August 12, 2016 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its 2Q16 results . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2015 . SBSP3: R$ 29.46/share SBS: US$ 9.17 (ADR1 share) Total shares: 683,509,869 Market value: R$ 20 billion Closing quote: 08/12/2016 1. Financial highlights R$ million 2Q16 2Q15 Chg. (R$) % 1H16 1H15 Chg. (R$) % Gross operating revenue 2,723.4 2,047.2 676.2 33.0 5,294.1 4,051.7 1,242.4 30.7 Construction revenue 897.2 904.8 (7.6) (0.8) 1,522.4 1,493.2 29.2 2.0 COFINS and PASEP taxes 182.0 129.1 52.9 41.0 350.1 253.4 96.7 38.2 () Net operating revenue 3,438.6 2,822.9 615.7 21.8 6,466.4 5,291.5 1,174.9 22.2 Costs and expenses 1,738.0 1,465.1 272.9 18.6 3,532.3 2,254.3 1,278.0 56.7 Construction costs 877.4 885.2 (7.8) (0.9) 1,489.8 1,461.6 28.2 1.9 Equity result (0.3) (0.1) (0.2) - 1.8 1.0 0.8 80.0 Other operating revenue (expenses), net 16.2 11.7 4.5 38.5 21.6 43.8 (22.2) (50.7) () Earnings before financial result, income tax and social contribution 839.1 484.2 354.9 73.3 1,467.7 1,620.4 (152.7) (9.4) Financial result 372.7 155.4 217.3 139.8 712.9 (830.3) 1,543.2 (185.9) () Earnings before income tax and social contribution 1,211.8 639.6 572.2 89.5 2,180.6 790.1 1,390.5 176.0 Income tax and social contribution 414.3 302.3 112.0 37.0 754.3 134.6 619.7 460.4 () Net income 797.5 337.3 460.2 136.4 1,426.3 655.5 770.8 117.6 Earnings per share* (R$) 1.17 0.49 2.09 0.96 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 2Q16 2Q15 Chg. (R$) % 1H16 1H15 Chg. (R$) % Net income 797.5 337.3 460.2 136.4 1,426.3 655.5 770.8 117.6 Income tax and social contribution 414.3 302.3 112.0 37.0 754.3 134.6 619.7 460.4 Financial result (372.7) (155.4) (217.3) 139.8 (712.9) 830.3 (1,543.2) (185.9) Other operating revenues (expenses), net (11.7) (4.5) 38.5 (21.6) (43.8) 22.2 (50.7) () Adjusted EBIT* 822.9 472.5 350.4 74.2 1,446.1 1,576.6 (130.5) (8.3) Depreciation and amortization 294.2 284.1 10.1 3.6 578.8 537.4 41.4 7.7 () Adjusted EBITDA ** 1,117.1 756.6 360.5 47.6 2,024.9 2,114.0 (89.1) (4.2) (%) Adjusted EBITDA margin 32.5 26.8 31.3 40.0 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses, net; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 2Q16, net operating revenue, including construction revenue, reached R$ 3.4 billion; a 21.8% increase compared to the same period of 2015. Costs and expenses, including construction costs, totaled R$ 2.6 billion, 11.3% higher than the R$ 2.4 billion recorded in 2Q15. Adjusted EBIT, in the amount of R$ 822.9 million, grew 74.2% from R$ 472.5 million recorded in 2Q15. Adjusted EBITDA, in the amount of R$ 1,117.1 million, increased 47.6% from R$ 756.6 million recorded in 2Q15 (R$ 3,885.1 million in the last 12 months) . The adjusted EBITDA margin was 32.5% in 2Q16, versus 26.8% in 2Q15 (30.1% in the last 12 months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 43.2% in 2Q16 (38.4% in 2Q15 and 40.0% in the last 12 months). In 2Q16 the Company recorded a net income of R$ 797.5 million, in comparison to a net income of R$ 337.3 million in 2Q15. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.7 billion, an increase of R$ 676.2 million or 33.0%, when compared to the R$ 2.0 billion recorded in 2Q15. The main factors that led to this variation were: · 15.2% tariff increase (7.8% ordinary tariff adjustment and 6.9% extraordinary tariff revision) since June 2015; · Tariff increase of 8.4% since May 2016; · Lower bonus granted within the Water Consumption Reduction Incentive Program, concluded in April 2016, in the amount of R$ 33.6 million in 2Q16, versus R$ 231.0 million granted in 2Q15; and · Increase of 5.4% in the Company’s total billed volume (4.7% in water and 6.3% in sewage). Page 2 of 11 The increase driven by the above factors was offset by the lower application of the Contingency Tariff in 2Q16, which also ended in April, 2016, totaling R$ 64.2 million in 2Q16 (R$ 123 million in 2Q15). 3. Construction revenue Construction revenue dropped R$ 7.6 million or 0.8%, when compared to the previous year. The variation was mainly due to lower investments in the municipalities served by the Company. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter and semester-on-semester, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q16 2Q15 % 2Q16 2Q15 % 2Q16 2Q15 % Residential 377.5 358.0 5.4 320.0 301.3 6.2 697.5 659.3 5.8 Commercial 41.0 39.4 4.1 39.0 37.4 4.3 80.0 76.8 4.2 Industrial 8.0 8.0 - 9.8 9.7 1.0 17.8 17.7 0.6 Public 10.7 10.7 - 9.4 8.4 11.9 20.1 19.1 5.2 Total retail 437.2 416.1 5.1 378.2 356.8 6.0 815.4 772.9 5.5 Wholesale 56.9 55.7 2.2 7.5 6.0 25.0 64.4 61.7 4.4 Total 494.1 471.8 4.7 385.7 362.8 6.3 879.8 834.6 5.4 1H16 1H15 % 1H16 1H15 % 1H16 1H15 % Residential 758.0 727.1 4.2 640.4 609.9 5.0 1,398.4 1,337.0 4.6 Commercial 81.4 79.9 1.9 77.2 75.6 2.1 158.6 155.5 2.0 Industrial 15.7 16.5 (4.8) 19.2 19.6 (2.0) 34.9 36.1 (3.3) Public 20.3 21.2 (4.2) 17.8 16.5 7.9 38.1 37.7 1.1 Total retail 875.4 844.7 3.6 754.6 721.6 4.6 1,630.0 1,566.3 4.1 Wholesale 108.8 112.0 (2.9) 13.2 12.4 6.5 122.0 124.4 (1.9) Total 984.2 956.7 2.9 767.8 734.0 4.6 1,752.0 1,690.7 3.6 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q16 2Q15 % 2Q16 2Q15 % 2Q16 2Q15 % Metropolitan 283.5 267.1 6.1 246.8 231.6 6.6 530.3 498.7 6.3 Regional (2) 153.7 149.0 3.2 131.4 125.2 5.0 285.1 274.2 4.0 Total retail 437.2 416.1 5.1 378.2 356.8 6.0 815.4 772.9 5.5 Wholesale 56.9 55.7 2.2 7.5 6.0 25.0 64.4 61.7 4.4 Total 494.1 471.8 4.7 385.7 362.8 6.3 879.8 834.6 5.4 1H16 1H15 % 1H16 1H15 % 1H16 1H15 % Metropolitan 562.5 535.1 5.1 488.3 462.6 5.6 1,050.8 997.7 5.3 Regional (2) 312.9 309.6 1.1 266.3 259.0 2.8 579.2 568.6 1.9 Total retail 875.4 844.7 3.6 754.6 721.6 4.6 1,630.0 1,566.3 4.1 Wholesale 108.8 112.0 (2.9) 13.2 12.4 6.5 122.0 124.4 (1.9) Total 984.2 956.7 2.9 767.8 734.0 4.6 1,752.0 1,690.7 3.6 (1) Unaudited (2) Including coastal and interior region (3) Reused water volume and non-domestic sewage are included in Page 3 of 11 5. Costs, administrative, selling and construction expenses In 2Q16, costs, administrative, selling and construction expenses, grew 11.3% (R$ 265.1 million). Excluding construction costs, total costs and expenses increased by 18.6%. As a percentage of net revenue, costs and expenses were 83.3% in 2Q15 and 76.1% in 2Q16. R$ million 2Q16 2Q15 Chg. (R$) % 1H16 1H15 Chg. (R$) % Salaries and payroll charges and Pension plan obligations 621.3 528.8 92.5 17.5 1,195.7 1,063.4 132.3 12.4 General supplies 42.7 43.1 (0.4) (0.9) 78.9 91.7 (12.8) (14.0) Treatment supplies 66.3 63.6 2.7 4.2 141.4 135.9 5.5 4.0 Services 316.3 270.0 46.3 17.1 598.7 566.0 32.7 5.8 Electricity 242.8 208.3 34.5 16.6 483.2 367.4 115.8 31.5 General expenses 166.7 48.7 118.0 242.3 391.3 103.1 288.2 279.5 Tax expenses 23.3 18.3 5.0 27.3 43.9 38.2 5.7 14.9 São Paulo state government reimbursement - (696.3) 696.3 - Sub-total 1,479.4 1,180.8 298.6 25.3 2,933.1 1,669.4 1,263.7 75.7 Depreciation and amortization 294.2 284.1 10.1 3.6 578.8 537.4 41.4 7.7 Allowance for doubtful accounts (35.6) 0.2 (35.8) (17,900.0) 20.4 47.5 (27.1) (57.1) Sub-total 258.6 284.3 599.2 584.9 14.3 2.4 Costs, administrative and selling expenses 1,738.0 1,465.1 272.9 18.6 3,532.3 2,254.3 1,278.0 56.7 Construction costs 877.4 885.2 (7.8) (0.9) 1,489.8 1,461.6 28.2 1.9 Costs, adm., selling and construction expenses 2,615.4 2,350.3 265.1 11.3 5,022.1 3,715.9 1,306.2 35.2 % of net revenue 76.1 83.3 77.7 70.2 5.1. Salaries and payroll charges and Pension plan obligations In 2Q16 increased R$ 92.5 million or 17.5%, due to the following: · R$ 47.7 million, mainly due to the average wage increase of 9.7% since May 2015 and by the application of 1.0% related to the career and wage plan, since July 2015, and the wage increase of 10.03% since May 2016; · R$ 19.0 million in the provision for the pension plan, arising from changes in actuarial assumptions; and · R$ 11.7 million in expenses related to the Profit Sharing Program, due to a lower reversion of provision in 2Q16, as a result of achievements higher than the targets estimated for the period. 5.2. Services Services expenses, in the amount of R$ 316.3 million, grew R$ 46.3 million or 17.1%, in comparison to R$ 270.0 million in 2Q15. The main factors that led to this increase were: · Estimate of service expenses, totaling R$ 17.0 million, especially due to the higher expenses related to maintenance in water and sewage systems and connections and advertising campaigns in 2Q16; · Water and sewage systems and connections maintenance, in the amount of R$ 10.4 million; and · Advertising campaigns, in the amount of R$ 10.2 million . 5.3. Electricity Electricity expenses totaled R$ 242.8 million in 2Q16, an increase of R$ 34.5 million or 16.6% in comparison to the R$ 208.3 million in 2Q15. The main factors that contributed to this increase were: · Average increase of 12.0% in the grid market tariffs (TUSD), with a 13.5% increase in consumption; · Average increase of 20.8% in the free market tariff, with a 6.7% decrease in consumption; and · Average increase of 6.1% in the regulated market tariffs, with a 8.4% increase in consumption. In 2Q16 the grid market accounted for 28.4% of the total electricity consumed by the Company, the free market accounted for 31.2% and the regulated market accounted for 40.4% of total consumption. Page 4 of 11 5.4. General expenses General expenses increased R$ 118.0 million, totaling R$ 166.7 million in 2Q16, versus the R$ 48.7 million recorded in 2Q15, mainly due to: · R$ 81.0 million increase in the provision for lawsuits, mainly due to the reversion of R$ 70.4 million in 2Q15; and · Higher provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 31.5 million, as a result of the increase in revenues with the municipality of São Paulo. 5.5. Tax expenses Increase of R$ 5.0 million, largely due to the increase in the Municipal Property Tax (IPTU) in 2016, related to the properties in São Paulo. 5.6. Depreciation and amortization R$ 10.1 million increase or 3.6%, reaching R$ 294,2 million in comparison to the R$ 284.1 million recorded in 2Q15, largely due to the beginning of operations of intangible assets, in the amount of R$ 2.4 billion. 5.7. Allowance for doubtful accounts Decreased R$ 35.8 million, mainly due to the reversal of the provision for losses with the municipalities of Guarulhos and Mauá in 2Q16, in the amount of R$ 34.8 million and R$ 3.4 million, respectively, as a result of the receipt of court-ordered debt payments in cash. 6. Other operating revenues (expenses), net Other net operational revenues and expenses reported a positive variation of R$ 4.5 million, mainly due to the following: · Reduction of R$ 17.5 million in other operating expenses, mainly due to the lower provision for the write-off of properties and projects and the lower surplus electricity cost in 2Q16, in the amounts of R$ 6.0 million and R$ 5.9 million, respectively; and · R$ 13.1 million decrease in other operating revenue, mainly due to the sale of surplus energy in 2Q15, non-recurring, in the amount of R$ 15.8 million. 7. Financial result R$ million 2Q16 2Q15 Chg. % Financial expenses, net of income (64.5) (17.3) 26.8 Net monetary and exchange variation 454.5 219.9 234.6 106.7 Financial result 372.7 155.4 217.3 139.8 7.1. Financial income and expenses R$ million 2Q16 2Q15 Chg. % Financial expenses Interest and charges on international loans and financing (25.1) 0.8 (3.2) Interest and charges on domestic loans and financing (81.0) 7.9 (9.8) Other financial expenses (51.3) (48.9) (2.4) 4.9 Total financial expenses 6.3 Financial income 66.9 90.5 (23.6) (26.1) Financial expenses net of income 26.8 Page 5 of 11 7.1.1. Financial expenses Financial expenses dropped R$ 6.3 million, mainly due to lower interest and charges on domestic loans and financing, in the amount of R$ 7.9 million, from the decrease in the debt balance as a result of the previous amortization of the 19 th debenture issue, in 1Q16. 7.1.2. Financial income Decline of R$ 23.6 million, arising from the reduction in the number of settlements in 2Q16, leading to a decline in the recognition of interest. 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 2Q16 2Q15 Chg. % Monetary variation on loans and financing (41.6) 8.8 (21.2) Currency exchange variation on loans and financing 460.8 208.9 251.9 120.6 Other monetary variations (11.4) 17.8 (29.2) (164.0) Monetary/exchange rate variation on liabilities 416.6 185.1 231.5 125.1 Monetary/exchange rate variation on assets 37.9 34.8 3.1 8.9 Monetary/exchange rate variation, net 454.5 219.9 234.6 106.7 The effect in 2Q16 was R$ 231.5, higher than in 2Q15, especially due to: · The positive variation of R$ 251.9 million in expenses with exchange rate variation on loans and financing, due to the higher depreciation of the US dollar versus the Brazilian Real in 2Q16, when compared to the depreciation recorded in 2Q15 (-9.8% and -3.3%, respectively); · Decrease in expenses with monetary variation on loans and financing, in the amount of R$ 8.8 million, mainly due to the lower variation of the Amplified Consumer Price Index (IPCA) in 2Q16, when compared to the variation recorded in 2Q15 (1.75% and 2.26%, respectively); and · Increase in other monetary variation, in the amount of R$ 29.2 million, from the reversal of R$ 25.6 million in provision for lawsuits in 2Q15. 8. Income tax and social contribution Grew R$ 112.0 million, due to the increase in taxable income in 2Q16, when compared to 2Q15. 9. Indicators 9.1. Operating The water produced volume recorded an upturn of 10.4% in the quarter and 9.6% in the semester. Regarding water losses, the loss related to micrometering increased from 28.5% in 2Q15 to 30.7% in 2Q16. The 2Q15 figure was influenced not only by loss control initiatives, but also by the management of demand due to the water crisis and the consequent need to reduce network pressures. Page 6 of 11 Operating indicators * 2Q16 2Q15 % Water connections 8,527 8,310 2.6 Sewage connections 6,970 6,753 3.2 Population directly served - water 25.7 25.4 1.2 Population directly served - sewage 23.0 22.6 1.8 Number of employees 14,227 14,147 0.6 Water volume produced in the quarter 669 606 10.4 Water volume produced in the semester 1,336 1,219 9.6 IPM - Measured water loss (%) 30.7 28.5 7.7 IPDt (liters/connection x day) 287 272 5.5 (1) Total connections, active and inactive, in thousand units at the end of the period (2) In million inhabitants, at the end of the period. Not including wholesale (3) In million of cubic meters (*) Unaudited 9.2. Financial Economic Indexes * (quarter end) 2Q16 2Q15 Accumulated Amplified Consumer Price Index (%) 1.75 2.26 Accumulated Referential Rate (%) 0.49 0.40 Interbank Deposit Certificate (%) 14.13 13.64 US DOLAR (R$) 3.2098 3.1026 YEN (R$) 0.03123 0.02541 (*) Unaudited 10. Loans and financing In the second quarter of 2016, the “Adjusted Total Debt / Adjusted EBITDA” ratio came to 3.0 times, versus 3.27 times in the same quarter of 2015. Foreign exchange exposure stood at 48.3% in 2Q16, versus 46.2% in 2Q15. It is worth noting that the exchange rate closed 2Q16 at R$ 3.2098, slightly higher than the R$ 3.1026 observed in 2Q15. R$ million INSTITUTION 2022 to 2038 Total Local currency Caixa Econômica Federal 26.6 56.9 60.8 62.6 64.7 67.9 768.8 1,108.3 Debentures 66.5 594.1 883.0 990.5 411.6 195.2 426.6 3,567.5 BNDES 41.4 82.8 84.8 87.5 69.7 69.3 340.3 775.8 Leasing 7.2 25.8 27.1 28.5 30.0 31.7 398.7 549.0 Others 0.3 0.7 1.4 1.4 1.4 1.4 5.3 11.9 Interest and other charges 50.6 32.9 - 83.5 Total in local currency Foreign currency IADB 61.2 184.4 103.8 103.8 103.9 103.8 1,112.1 1,773.0 IBRD - - - 6.5 13.1 13.1 163.3 196.0 Eurobonds 449.3 - - - 1,119.7 - - 1,569.0 JICA 34.2 69.7 71.0 114.8 114.8 114.8 1,260.5 1,779.8 BID 1983AB - 76.9 76.0 56.8 54.7 24.7 47.0 336.1 Interest and other charges 36.9 - 36.9 Total in foreign currency Total Page 7 of 11 11. Capex In the second quarter of 2016, the Company invested R$ 901.6 million, totaling R$ 1.6 billion in the first six months of 2016. 12. Conference calls In Portuguese August 16, 2016 9:30 (US EST) / 10:30 (Brasília) Dial in: 55 (11) 3127-4971 or 55 (11) 3728-5971 Conference ID: Sabesp Replay available for 7 days Dial in: 55 (11) 3127-4999 Replay ID: 29397441 Click here to access the webcast In English August 16, 2016 1:00 pm (US EST) / 2:00 pm (Brasília) Dial in: 1 (412) 317-5486 Conference ID: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Replay ID: Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Head of Capital Markets and Investor Relations Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Investor Relations Manager Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 8 of 11 Income Statement Brazilian Corporate Law R$ '000 2Q16 2Q15 Net Operating Income 3,438,589 2,822,852 Operating Costs (2,267,151) (2,105,409) Gross Profit 1,171,438 717,443 Operating Expenses Selling (134,942) (146,971) Administrative revenue (expenses) (213,278) (97,932) Other operating revenue (expenses), net 16,183 11,777 Operating Income Before Shareholdings 839,401 484,317 Equity Result (334) (115) Earnings Before Financial Results, net 839,067 484,202 Financial, net (88,153) (53,569) Exchange gain (loss), net 460,873 208,961 Earnings before Income Tax and Social Contribution 1,211,787 639,594 Income Tax and Social Contribution Current (412,214) (225) Deferred (2,042) (302,054) Net Income (loss) for the period 797,531 337,315 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 1.17 0.49 Depreciation and Amortization Adjusted EBITDA 1,117,066 756,512 % over net revenue 32.5% 26.8% Net Operating Income Breakdown R$ '000 2Q16 2Q15 Gross operating income 3,620,621 2,952,002 Water suply - retail 1,435,720 1,116,535 Water suply - wholesale 22,082 11,261 Sewage collection and treatment 1,215,626 880,702 Sewage collection and treatment - wholesale 9,875 4,816 Construction revenue - water 632,749 551,489 Construction revenue - sewage 264,410 353,271 Other services 40,159 33,928 Gross sales deductions (Cofins/Pasep) (129,150) Net operating income 3,438,589 2,822,852 Page 9 of 11 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 06/30/2016 12/31/2015 Current assets Cash and cash equivalents 1,374,400 1,639,214 Trade receivables 1,500,225 1,326,972 Related parties and transactions 157,339 156,155 Inventories 49,757 64,066 Restricted cash 26,679 29,156 Currrent recoverable taxes 11,669 77,828 Other receivables 92,730 156,942 Total current assets 3,212,799 3,450,333 Noncurrent assets Trade receivables 166,683 182,616 Related parties and transactions 719,571 715,952 Escrow deposits 79,982 76,663 Deferred income tax and social contribution 125,155 128,242 Water National Agency – ANA 80,627 88,368 Other receivables 119,427 140,676 Equity investments 28,845 28,105 Investment properties 58,560 56,957 Intangible assets 29,501,360 28,513,626 Property, plant and equipment 324,211 325,076 Total noncurrent assets 31,204,421 30,256,281 Total assets 34,417,220 33,706,614 LIABILITIES AND EQUITY 06/30/2016 12/31/2015 Current liabilities Trade payables 236,626 248,158 Borrowings and financing 1,595,718 1,526,262 Accrued payroll and related charges 374,154 347,976 Taxes and contributions 329,185 107,295 Dividends and interest on capital payable 103 127,441 Provisions 676,349 631,890 Services payable 403,546 387,279 Public-Private Partnership – PPP 34,367 33,255 Program Contract Commitments 116,054 228,659 Other liabilities 79,693 102,101 Total current liabilities 3,845,795 3,740,316 Noncurrent liabilities Borrowings and financing 10,191,065 11,595,338 Deferred Cofins and Pasep 133,491 132,921 Provisions 474,095 450,324 Pension obligations 2,948,701 2,832,216 Public-Private Partnership – PPP 1,461,801 1,001,778 Program Contract Commitments 97,236 92,055 Other liabilities 133,563 145,060 Total noncurrent liabilities 15,439,952 16,249,692 Total liabilities 19,285,747 19,990,008 Equity Paid-up capital 10,000,000 10,000,000 Profit reserve 4,058,535 4,069,988 Other comprehensive income (353,382) (353,382) Retained earnings 1,426,320 - Total equity 15,131,473 13,716,606 Total equity and liabilities 34,417,220 33,706,614 Page 10 of 11 Cash Flow Brazilian Corporate Law R$ '000 Jan-Jun Jan-Jun Cash flow from operating activities Profit before income tax and social contribution 2,180,610 790,096 Adjustment for: Depreciation and amortization 578,838 537,395 Residual value of property, plant and equipment and intangible assets written-off 4,106 3,491 Allowance for doubtful accounts 20,473 47,520 Provision and inflation adjustment 147,862 (171,045) Interest calculated on loans and financing payable 239,883 232,201 Inflation adjustment and foreign exchange gains (losses) on loans and financing 773,054 Interest and inflation adjustment losses 17,224 12,123 Interest and inflation adjustment gains (28,367) Financial charges from customers (112,094) (111,328) Margin on intangible assets arising from concession (31,627) Provision for Consent Decree (TAC) 6,423 (43,148) Equity result (1,753) (999) Provision from São Paulo agreement 12,962 (3,808) Provision for defined contribution plan 4,585 4,605 Pension obligations 206,620 164,130 Other adjustments (6,559) (2,298) GESP Agreement - 2,352,731 1,475,712 Changes in assets Trade accounts receivable (31,286) (18,269) Accounts receivable from related parties 13,019 Inventories 15,626 11,045 Recoverable taxes 66,159 36,437 Escrow deposits 21,172 14,978 Other accounts receivable 99,990 (12,408) Changes in liabilities Trade payables and contractors (15,166) (15,114) Services received 3,305 (12,485) Accrued payroll and related charges 19,755 8,894 Taxes and contributions payable (101,364) 11,317 Deferred Cofins/Pasep 570 1,784 Provisions (79,632) (73,324) Pension obligations (90,135) (82,835) Other liabilities Cash generated from operations 2,218,138 1,341,924 Interest paid (415,747) (389,020) Income tax and contribution paid Net cash generated from operating activities 1,375,046 935,161 Cash flows from investing activities Acquisition of intangibles (854,534) (1,196,001) Restricted cash 2,477 (421) Investment increase - 243 Dividends received - 1,526 Purchases of tangible assets Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 370,426 388,012 Repayments of loans (854,994) (876,443) Payment of interest on shareholders'equity (106,985) Public-Private Partnership – PPP (15,888) (11,333) Program Contract Commitments Net cash generated by (used in) financing activities Cash reduce and cash equivalents Represented by: Cash and cash equivalents at beginning of the period 1,639,214 1,722,991 Cash and cash equivalents at end of the period 1,374,400 803,031 Cash reduce and cash equivalents Page 11 of 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:August 12, 2016 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
